DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-20 in the reply filed on August 1, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 15, it is unclear if the spacers and mandrels are elements of the invention as the spacers and mandrels are not positively recited as structural elements of the device.  As an example, the Examiner contends the claim should recite a plurality of spacers, a plurality of mandrels, a plurality of first electrodes disposed in between the spacers on a first side of the channel, and a plurality of second electrodes disposed between mandrels on a second side of the channel.  Additionally, the Examiner notes that the metes and bounds of the electrodes being “offset from one another” cannot be determined as any arrangement of electrodes can be considered as offset.  The claim does not provide any guidance as to what is regarded as offset, thus the Examiner will read any electrode arrangement as being offset from one another. 
For claims 18-20, the phrase “and ranges therebetween” is unclear as the range values recited in the claims cover the stated ranges, and any range that is within the claimed range values.  As such, the Examiner is unable to determine what Applicant regards as ranges therebetween.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al., (US 2017/0047285).
For claim 15, Cheng et al., teach a device comprising a channel (paragraphs 0061, 0074), a gate electrode (first electrode, paragraph 0062, figure 8 #36A) disposed between dielectric spacers (paragraph 0040, figure 8 #20) on a first side of a channel, and a second gate electrode (second electrode, paragraph 0062, figure 8 #36B) disposed between a high K dielectric material (mandrel, paragraph 0062, figure 8 #34B).  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) detailed above.
For claim 16, Cheng et al., teach the dielectric spacer comprising a nitride material (paragraph 0034) and the high K dielectric material comprising an oxide material (paragraph 0063).
For claim 17, Cheng et al., teach the gate electrode material comprising any conductive material including tungsten and ruthenium (paragraph 0065). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., (US 2017/0047285) in view of Cheng et al., (US 9,837,405).
Regarding claims 18-20, Cheng et al., (‘285) do not teach mandrels having a width ranging from 5 to 10 nm, a pitch ranging from 10 to 20 nm, spacers having a width ranging from 5 to 10 nm, and a nanochannel having width ranging from 2 to 10 nm.
Cheng et al., (‘405) teach a FIN field effect transistor wherein mandrels have a width ranging from 10 to 60 nm (column 5 lines 49-53), a pitch ranging from 20 to 100 nm (column 5 lines 54-58), spacers having a width ranging from 4 to 20 nm (column 6 lines 40-45), and a channel having a width ranging from 6 to 10 nm (column 7 lines 22-27).  The Examiner is reading these limitations as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Cheng et al., (‘405) teach the parameters recited in claims 18-20, thus one of ordinary skill in the art would have found it obvious to utilize the known parameters for mandrel width and pitch, spacer width, and channel width taught by the prior art to arrive at the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mandrel width and pitch, spacer width, and channel width of Cheng et al., (‘285) in view of Cheng et al., (‘405) as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797

/BRIAN R GORDON/Primary Examiner, Art Unit 1798